              Case 3:20-cv-05342-RSL Document 13 Filed 10/29/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     YUNKYUNG BAEK,                         )
 8                                          )                No. C20-5342RSL
                           Plaintiff,       )
 9              v.                          )
                                            )                ORDER TO SHOW CAUSE
10   LUCKY TRANSPORT TOWING, et al.         )
                                            )
11                         Defendants.      )
     _______________________________________)
12
                   This matter comes before the Court sua sponte. The complaint in the above-
13
     captioned matter was filed on January 13, 2019, in Pierce County District Court and was
14
     removed to U.S. District Court on April 9, 2020. To date, service of the summons and complaint
15
     has not been made on defendant, Lucky Transport Towing as required by Fed. R. Civ. P. 4(m).
16
     Plaintiff is hereby ORDERED to show cause why the complaint should not be dismissed.
17
     Plaintiff shall file a responsive brief no later than November 18, 2020. The Clerk of Court shall
18
     note this Show Cause on the Court’s calendar for November 20, 2020.
19
20
21                 DATED this 29th day of October, 2020.
22
23
24                                             A
                                               Robert S. Lasnik
25                                             United States District Judge
26

     ORDER TO SHOW CAUSE
